Citation Nr: 0914711	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to June 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2007 
and June 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that additional evidence was received from 
the Veteran in support of his claim at the Travel Board 
hearing, which was accompanied by a waiver of his right to 
initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

Also, the Board notes that the Veteran's service connection 
claim for recurrent dislocation of the left shoulder was last 
denied in an April 1947 rating decision that became final.  
At that time, the Veteran's service treatment records were 
associated with the claims folder.  However, the record 
indicates that the Veteran's service treatment records at the 
time of the April 1947 rating decision were incomplete as 
additional service treatment records, particularly the 
separation examination report, were subsequently added to the 
claims folder.  See April 2004 letter to the Veteran from the 
National Personnel Records Center and enclosures.  While it 
is noted that duplicate copies of service treatment records 
already of record were included in the claims folder after 
the April 1947 rating decision, the record does not show that 
the separation report was of record at the time of that 
decision.  Under 38 C.F.R. § 3.156(c), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim as an original claim rather than a 
request to reopen a previously disallowed claim.  As the 
separation examination report contains evidence of complaint 
and treatment for recurrent dislocation of the left shoulder 
in service and is, thus, relevant to the claim, the issue on 
appeal is properly considered as an original claim for 
service-connected compensation benefits, as reflected on the 
title page of this decision.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record establishes that the 
Veteran's current residuals of a left shoulder injury are 
related to his period of active military service.  


CONCLUSION OF LAW

Residuals of an injury to the left shoulder were incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claim.  
To the extent that the Veteran may not have been provided 
with appropriate notice with respect to his claim, any such 
error would clearly be harmless as his claim is being granted 
for reasons explained in greater detail below and the agency 
of original jurisdiction (AOJ) will remedy any defect when 
effectuating the award of benefits.  

Analysis

The Veteran essentially contends that he first began to 
experience recurrent left shoulder dislocations in service 
and seeks service connection for residuals of a left shoulder 
injury on such basis.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Also, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board initially notes that the Veteran's extremities were 
clinically evaluated as normal at the July 1944 enlistment 
examination.  A veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).  As no preexisting left shoulder 
disorder is shown to have been noted upon the Veteran's 
entrance to service, the presumption of soundness applies to 
the Veteran's claimed condition.   

However, as will be explained below, there is conflicting 
evidence of record regarding the question of whether the 
Veteran's left shoulder disorder existed prior to service.  
Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

In this regard, the Board notes that the Veteran underwent a 
compensation and pension examination in September 2007 in 
connection with the claim.  Upon review of the claims folder 
and examination and interview of the Veteran, the examiner 
concluded that the x-rays revealed degenerative arthritis of 
the glenohumeral joint, which was a sequelae of the lax 
shoulder.  He explained that the recurring episodes of 
transient instability which had taken place over the last 50 
years were related to the Veteran's body makeup and not any 
specific traumatic episode, other than the fact that the 
Veteran was swimming while on active duty when the first 
episode occurred.  The examiner later elaborated in a 
December 2007 supplemental opinion that the cause of the 
Veteran's current glenohumeral arthritis was the fact that he 
was born with a lax left shoulder joint capsule and, as a 
result, he was destined to have recurrent episodes of 
subluxation.  The examiner explained that this was documented 
by medical facts in the orthopedic literature.  He further 
concluded that the Veteran's left shoulder disorder was not 
caused by his alleged swimming episode more than 50 years 
before.    

However, the Veteran reported at the Travel Board hearing and 
in written statements submitted during the course of this 
appeal that he did not have any problems with his left 
shoulder prior to service and that he first began to have 
problems with his shoulder after it was dislocated while 
swimming in November 1944 and has had recurrent dislocations 
since that time.  Also, as noted above, there was no clinical 
finding of a left shoulder disorder noted at enlistment.  
Additionally, the Veteran's private treating physician, Dr. 
M.J.G., noted in June 2007 correspondence that the Veteran 
dislocated his shoulder while swimming in the Navy and his 
left shoulder pain and degenerative joint disease of the left 
shoulder was exacerbated by his long history of dislocation, 
which does not indicate that a left shoulder disorder was 
congenital and preexisted service.  Another private treating 
physician, Dr. S.E.H., considered whether the Veteran's 
shoulder disorder could be related to the multiple 
dislocations in military service many years ago and wrote in 
a January 2008 treatment record that there was a medical 
probability that the Veteran's longstanding shoulder injury 
and multiple subluxations arose due to the injuries sustained 
many years before.  Dr. S.E.H. similarly does not indicate 
that a left shoulder disorder was congenital and, thus, 
preexisted service.  Furthermore, another private treating 
physician, Dr. S.L.P., considered the Veteran's report of an 
injury to the shoulder he sustained while on active duty many 
years ago and concluded in a February 2008 treatment record 
that the Veteran's left shoulder pain could be consistent 
with a tear or injury many years ago with ensuing development 
of osteoarthritis.  Dr. S.L.P. also did not indicate that the 
Veteran's left shoulder disorder was congenital and, thus, 
preexisted service.       

Upon careful consideration of the record, the Board finds 
that the evidence does not sufficiently establish by clear 
and unmistakable evidence that the Veteran's claimed left 
shoulder disorder existed prior to active service.  In making 
this determination, the Board has carefully considered the 
conclusion provided by the VA medical examiner that the 
Veteran was born with a left shoulder disorder, which would 
indicate the presence of a congenital defect.  VAOPGCPREC 82-
90.  The Board recognizes that, under VA regulation, there 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of residual conditions 
such as congenital malformations, with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that it preexisted service.  38 C.F.R. 
§ 3.303(c) (2008).  However, there is no notation or 
discovery during service of a congenital defect shown in this 
case.  Rather, the VA medical examiner concluded many years 
after service that the Veteran was born with a lax shoulder.  
Moreover, there is no other evidence of record suggesting 
that the Veteran had a congenital left shoulder disorder or 
otherwise had a left shoulder disorder that preexisted 
service.  Three private medical providers have provided 
opinions in support of the Veteran's claim and none have 
suggested that the Veteran was born with a congenital defect 
involving the left shoulder.  Rather, they have all indicated 
that the Veteran's current left shoulder problems were 
related to a prior injury.  Moreover, the Veteran has 
competently and credibly reported that he had no problems 
with his left shoulder prior to service.  In consideration of 
the foregoing, the evidence does not clearly and unmistakably 
establish the presence of a congenital left shoulder disorder 
or one that otherwise preexisted service.  As such, the 
presumption of soundness is not rebutted.

Thus, in consideration of the foregoing, the Board will not 
consider whether a preexisting left shoulder disorder was 
aggravated by service and, instead, will proceed to evaluate 
whether the Veteran is otherwise entitled to service 
connection for residuals of a left shoulder injury.

The Board notes that the service treatment records indicate 
that the Veteran had recurrent left shoulder dislocations in 
service.  While there is no documentation of treatment for 
dislocation of the left shoulder apparent in the treatment 
records, the Board notes that the June 1946 separation 
examination report reveals that the Veteran complained of 
recurrent dislocation of his left shoulder since "swimming 
pool dislocation" in November 1944.  The Veteran's 1944 left 
shoulder dislocation is also noted in the "history of 
illness or injury" section of the separation examination 
report. 

Additionally, it is noted in the Veteran's June 1946 claim 
for injury to the left shoulder, which was filed the day 
following his separation from service, that he had not sought 
treatment for the injury to his left shoulder while swimming 
in service but it still bothered him.  The Board also 
observes that a buddy statement from, A.B., received in April 
1947 relates that A.B. recalled that the Veteran complained 
about his shoulder a lot during service.

Furthermore, as stated above, three of the Veteran's private 
treating physicians have indicated that his current left 
shoulder disorder is related to the initial injury sustained 
in service and the Board affords the opinions significant 
probative weight.  

Moreover, the Veteran himself has stated that he first 
dislocated his left shoulder in service and has experienced 
recurrent dislocations since that time.  The Board notes that 
the Veteran is considered competent to identify the medical 
condition (i.e., a dislocated left shoulder) and report the 
observable manifestations of the claimed disorder.  See 
Jandreau, supra.  The Board further finds the Veteran's 
account to be credible as it is shown to be consistent with 
the record and affords his statements great probative weight.    
     
As the evidence shows that the Veteran first dislocated his 
shoulder in service, has had recurrent dislocations since 
that time, and is currently shown to have residuals of the 
in-service left shoulder injury, the Board finds that service 
connection is warranted.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of an injury 
to the left shoulder is granted.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


